Citation Nr: 0630346	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-22 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The appellant had more than 22 years of active service, 
including verified service from January 1954 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which found that entitlement to special 
home adaptation grant was not established and entitlement to 
specially adapted housing was not established.  

By a March 2006 rating decision, it was determined that 
entitlement to specially adapted housing was established.  
Accordingly, that issue is no longer in appellate status, as 
this represents a full grant of the benefit sought on appeal.  


FINDING OF FACT

By a March 2006 rating decision, entitlement to specially 
adapted housing was established.
 

CONCLUSION OF LAW

Entitlement to special home adaptation grant is not 
established.  38 C.F.R. § 3.809a(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 C.F.R. § 3.809a, pertaining to special home 
adaptation grants under 38 U.S.C.A. § 2101(b), a certificate 
of eligibility for assistance in acquiring necessary special 
home adaptations, or, on or after October 28, 1986, for 
assistance in acquiring a residence already adapted with 
necessary special features, under 38 U.S.C. 2101(b) may be 
issued to a veteran who served after April 20, 1898, if the 
following requirements are met: 

(a) The veteran is not entitled to a certificate 
of eligibility for assistance in acquiring 
specially adapted housing under § 3.809 nor had 
the veteran previously received assistance in 
acquiring specially adapted housing under 38 
U.S.C. 2101(a).  A veteran who first establishes 
entitlement under this section and who later 
becomes eligible for a certificate of eligibility 
under § 3.809 may be issued a certificate of 
eligibility under § 3.809.  However, no particular 
type of adaptation, improvement, or structural 
alteration may be provided to a veteran more than 
once.

(b) The veteran is entitled to compensation for 
permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss 
of use of both hands.

(c) The assistance referred to in this section 
will not be available to any veteran more than 
once.

See 38 C.F.R. § 3.809a.

Here, entitlement to specially adapted housing was 
established by a March 2006 rating decision.  Therefore, the 
requirement of 38 C.F.R. § 3.809a(a) that the veteran not be 
entitled to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 C.F.R. § 3.809 
is not satisfied.  (38 C.F.R. § 3.809 pertains to specially 
adapted housing under 38 U.S.C.A. § 2101(a)).  Accordingly, 
the appellant's claim must be denied as a matter of law.  
Furthermore, as the matter on appeal is being denied as a 
matter of law, it is unnecessary to discuss whether there has 
been compliance with the Veterans Claims Assistance Act of 
2000 (VCAA).    


ORDER

The appeal is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


